Appellant was convicted of an assault with intent to murder without malice, and given a term of two years in the penitentiary.
Court convened on the first day of January, 1945, and adjourned on the 10th day of February, 1945, and on the 9th day of February, 1945, motion for new trial was overruled and appellant gave notice of appeal. No date was fixed by order of the court within which appellant should file his bills of exceptions. It appears that said bills were filed on the 24th day of April, 1945, which was long after the thirty days allowed for filing bills of exceptions — Art. 760, C.C.P., Section 5 — unless the time is extended by order of the trial judge. We find no such order appearing in the record, and therefore are not justified in considering such bills of exceptions.
A careful reading of the facts proven convinces us that same are sufficient to show appellant's guilt.
We notice that the sentence herein provides for appellant's confinement in the penitentiary for a term of two years. He was convicted of an assault to murder without malice, the minimum punishment therefor being one year. The sentence will therefore be reformed to read that appellant shall be confined in the State penitentiary for not less than one year nor more than two years, and as thus reformed the judgment is affirmed.